DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 60, 62-66, and 68-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burnett (US 2012/0302821 A1).
Re. claim 1, Burnett teaches a method of treating urinary symptoms in a patient (paragraph 0117) with dual transcutaneous stimulation of a saphenous nerve and a posterior tibial nerve, comprising: 
positioning a first peripheral nerve effector on the patient's skin to stimulate the saphenous nerve of the patient; positioning a second peripheral nerve effector on the patient's skin to stimulate the posterior tibial nerve of the patient (figure 3, coil wrap stimulates posterior tibial nerve; paragraph 0090; paragraph 0078 – plurality of coils may be disposed on more than one side on a nerve of interest [such as saphenous nerve encompassed in wrap shown in figure 3]);
delivering a first electrical nerve stimulation signal transcutaneously to the saphenous nerve through the first peripheral nerve effector; delivering a second electrical nerve stimulation signal 
receiving an input relating to autonomic nervous system activity of the patient (paragraph 0089 – sensor monitors conduction in tibial nerve and generates feedback to logic controller about efficacy of therapy); and 
modifying at least one brain or spinal cord autonomic feedback loop relating to bladder function based on the input to balance parasympathetic and sympathetic nervous system activity of the patient (paragraph 0175 – sensor is used to relay feedback of treatment efficacy to control nervous system activity such as urinary function, leakage, and bladder control), wherein the method does not utilize any implantable components, and only involves transcutaneous stimulation (figure 3).

Re. claim 2, Burnett further teaches wherein the first peripheral nerve effector and the second peripheral nerve effector are both positioned proximate the knee of the patient (figure 3).

Re. claim 3, Burnett further teaches wherein the first electrical stimulation signal is different from the second electrical stimulation signal (paragraph 0093 – coils may be fired individually, sequentially or simultaneously according to feedback).

Re. claim 4-5, Burnett further teaches wherein the first electrical stimulation signal has a first frequency different from a second frequency of the second stimulation signal and the first electrical stimulation signal has an amplitude different from the second electrical stimulation signal (paragraph 0069 – amplitude and frequency or firing sequence of coils can be varied according to the efficacy of the treatment to the target nerve).

Re. claim 6-7, Burnett further teaches wherein the first frequency is from about 5 Hz to about 30 Hz, the second frequency is from about 10 Hz to about 20 Hz (paragraph 0128 – electrical signals at a frequency of 10-30 Hz to target tissue).

Re. claim 8 and 60, Burnett further teaches wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures autonomic nervous system activity of the patient, and wherein receiving an input relating to autonomic nervous system activity of the patient comprises one or more of the following features: receiving data from a sensor that measures galvanic skin response of the patient; receiving data relating to urinary symptoms of the patient; and receiving data relating to patient sleep state (paragraph 0172, 0175 – symptoms associated with urinary incontinence may be observed, detected or diagnosed using sensors).

Re. claim 62-63, Burnett further teaches wherein modifying the at least one brain or spinal cord autonomic feedback loop comprises adjusting one or more parameters of the first/second nerve stimulation signal (paragraph 0094 – electrode patch provides feedback to logic controller for adjusting stimulation parameters).

Re. claim 64-66, Burnett further teaches wherein receiving an input relating to autonomic nervous system/bladder activity is done in real-time, done in a subsequent stimulation session (paragraph 0082 – targeted stimulation is through automated feedback loop continuing until nerve conduction is achieved).

Re. claim 68, Burnett further teaches stimulation signal is below a sensory threshold (paragraph 0236 – stimulation may be automatically adjustable based on feedback from sensor up to a maximal threshold).

Re. claim 69, Burnett further teaches the method further comprising calibrating the sensory threshold by selecting from a predetermined set of one or more parameters for at least one of the first and second electrical nerve stimulation signals (paragraph 0099 – therapy can be repeated with predetermined therapy settings).

Re. claim 70, Burnett further teaches the method further comprising independently turning off the delivery of the first electrical nerve stimulation signal from turning off the second electrical nerve stimulation signal (paragraph 0207 – multiple coils can be fired sequentially [independent/discriminant coils] in order to determine the optimal coil for stimulation based on user feedback).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 67 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2012/0302821 A1) as applied to claims 1-8, 60, 62-66, 68-70 above, and further in view of Gerber (US 2008/0300449 A1).
Re. claim 61, Burnett teaches all of the elements of the claimed invention as stated above, but does not teach the receiving an input relating to autonomic nervous system activity of the patient comprises one or more of the following features: receiving data from a sensor that measures a heart rate variability of the patient; receiving heart rate variability data from an optical sensor measuring blood flow characteristics and disposed proximate a vessel proximate a knee of the patient; and receiving data relating to nocturia episodes of the patient.
Gerber teaches a method of treating urinary symptoms wherein receiving an input relating to autonomic nervous system activity of the patient comprises one or more of the following features: receiving data from a sensor that measures a heart rate variability of the patient; receiving heart rate variability data from an optical sensor measuring blood flow characteristics and disposed proximate a vessel proximate a knee of the patient; and receiving data relating to nocturia episodes of the patient (paragraph 0118 – external activity sensors are used to diagnose/evaluate nocturia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method/wrap external sensors of Burnett with the known element of external activity sensors sensing nocturia, as taught by Gerber, in order to prevent treat urinary symptoms that create sleep interruption, as well as symptoms of other problems associated with nocturia (see paragraph 0003).

Re. claim 67 and 71, Burnett teaches all of the elements of the claimed invention as stated above, but does not teach the method wherein the first and/or second stimulation signals are adjusted to achieve a heart rate variability within a desired range. 
Gerber teaches a method of treating urinary symptoms wherein the balancing of sympathetic nerve and parasympathetic nerve activity comprises modulating the first and/or second electrical nerve stimulation signals to achieve a heart rate variability within a targeted desired range, and determining parasympathetic and sympathetic nervous system activity of the patient prior to delivering the first and second electrical nerve stimulation signals so as to select one or more of a stimulation waveform, a stimulator parameter, and dosing of stimulation for at least one of the first and second electrical nerve stimulation signals (paragraph 0100 – stimulation is provided to patient 14, while processor 34 monitors activity level such as heart rate and heart rate variability associated with stimulation; at any time, therapy parameter sets can be adjusted [paragraph 0043]; claims 4 and 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burnett to incorporate the therapy/stimulation modulation according to heart rate variability, as taught by Gerber, in order to ensure optimal autonomic health during stimulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792